Order reversed, with ten dollars costs and disbursements against the respondent Jones, and the motion to set aside the service of the subpoena granted, with ten dollars costs against the said respondent, upon the ground that under section 852 of the Code of Civil Procedure exhibition of the original subpoena was essential to constitute valid service. (See, also, Matter of Depue, 185 N. Y. 60, and Matter of Foster, 139 App. Div. 769.) Carr, Stapleton, Mills and Rich, JJ., concurred; Jenks, P. J., not voting.